NO. 07-10-00196-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                   MARCH 23, 2011


                          JULIE ANN TURNER, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

             NO. B15347-0401; HONORABLE EDWARD LEE SELF, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.



                              MEMORANDUM OPINION


      Appellant, Julie Ann Turner, entered a plea of guilty to possession of a controlled

substance, methamphetamine, in an amount of less than one gram1 and was sentenced

to 18 months in a State Jail Facility (SJF) and fined $2,000; however, appellant’s SJF

sentence was suspended, and appellant was placed on community supervision for a

period of five years. Later, the State filed a motion to revoke appellant’s community

supervision. After a hearing on the State’s motion to revoke, the trial court revoked


      1
          See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a) (West 2010).
appellant’s community supervision and sentenced her to the original sentence of 18

months confinement in a SJF. Appellant appeals contending that one of the terms of

probation that the State alleged appellant violated was an invalid term and the resulting

revocation must be reversed. Further, appellant contends that the evidence was not

sufficient to sustain the judgment of the trial court revoking her community supervision.

We will affirm.


                          Factual and Procedural Background


       Following appellant’s indictment for possession of a controlled substance,

methamphetamine, in an amount of less than one gram, appellant entered into a plea

bargain with the State. As a result of the plea bargain, appellant was found guilty of the

indicted offense and sentenced to serve 18 months in an SJF and pay a $2,000 fine.

The SJF portion of the sentence was suspended, and appellant was placed on

community supervision for a period of five years. Appellant’s community supervision

was later modified by agreement, the modification extending the period of community

supervision for an additional one year. Among the terms and conditions of community

supervision applicable to appellant, two are the focus of the State’s motion to revoke:

term and condition four requiring appellant to report to the Community Supervision and

Corrections Officer each month and term and condition 20 requiring appellant to

complete 400 hours of community service on a community service project as assigned

by the supervision officer. The State’s motion to revoke community supervision alleged

that appellant failed to report on two specified months and that appellant had failed to

complete the 400 hours of community service as required.

                                            2
       At the hearing on the State’s motion to revoke, appellant pleaded true to the

allegations contained in the motion.            After hearing evidence regarding the

circumstances surrounding the violation of the terms and conditions of community

supervision, the trial court found the allegations to be true and sentenced appellant to

serve 18 months in an SJF.


       Appellant appeals, contending that term and condition 20 is invalid and that the

evidence is insufficient to support the trial court’s judgment regarding appellant’s

violation of term and condition 20.    We disagree with appellant and will affirm the

judgment of the trial court.


                                  Standard of Review


       An order revoking community supervision is reviewed under an abuse of

discretion standard of review.        See Rickels v. State, 202 S.W.3d 759, 763

(Tex.Crim.App. 2006). Further, we examine the evidence in a light most favorable to

the trial court’s order. See Pena v. State, No. 07-10-00206-CR, 2011 Tex. App. LEXIS

653, at *4 (Tex.App.—Amarillo January 28, 2011, no pet.) (mem. op., not designated for

publication) (citing Garrett v. State, 619 S.W.2d 172, 174 (Tex.Crim.App. 1981)). A plea

of true, standing alone, is sufficient to support a revocation of community supervision.

See Moses v. State, 590 S.W.2d 469, 470 (Tex.Crim.App. 1979). A revocation may be

founded upon the trial court’s determination that there was a violation of a single term

and condition of community supervision. See McCollum v. State, 784 S.W.2d 702, 704

(Tex.App.—Houston [14th Dist.] 1990, pet. ref’d).



                                            3
                                         Analysis


       Appellant pleaded true to both allegations contained in the State’s motion to

revoke. The trial court heard the evidence and found that appellant had violated both

the terms and conditions alleged in the State’s motion to revoke. Therefore, even were

we to assume that appellant’s contention regarding term and condition 20 was correct,

which we do not, there would still be a term and condition that appellant was found to

have violated.    Appellant has not appealed the trial court’s determination that she

violated her reporting term and condition. Accordingly, the trial court’s finding stands.

See id. The trial court did not abuse its discretion in finding that appellant violated her

reporting requirements. Rickels, 202 S.W.3d at 763.


                                 Term and Condition 20


       Because of our disposition of this matter, we need not address appellant’s

allegations regarding term and condition 20. See TEX. R. APP. P. 47.1.


                                       Conclusion


       Having determined that the trial court did not abuse its discretion in revoking

appellant’s community supervision, we affirm the judgment of the trial court.




                                                        Mackey K. Hancock
                                                             Justice


Do not publish.


                                            4